Citation Nr: 0107818	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  94-45 626	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Evaluation of service-connected facial numbness, 
evaluated as 10 percent disabling from July 1, 1993.

2.  Evaluation of service-connected diminished olfactory 
acuity, evaluated as non-compensably disabling from 
January 29, 1999.

3.  Evaluation of service-connected diminished ability to 
taste, evaluated as non-compensably disabling from 
January 29, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1994 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
service connection for residuals of an injury to the right 
great toe and a left shoulder disability.  By this same 
action, service connection was granted for residuals of an 
avulsion fracture of the right ankle and residuals of a 
fracture of the left maxilla.  Non-compensable evaluations 
were assigned for each, effective from July 1, 1993.

In May 1998, the Board granted service connection for 
residuals of an injury to the right great toe and left 
shoulder tendinitis.  The Board remanded the remaining issues 
for further development.  Specifically, the remand was, in 
part, because all residuals of the veteran's left maxilla 
fracture had been evaluated as a single disability.  It was 
specifically noted that the veteran had appealed this rating 
and in so doing had cited to problems other than the bone 
abnormality alone.

In August 1999, the RO re-characterized the veteran's 
service-connected residuals of a fracture of the left maxilla 
as "fractured left maxilla" (evaluated as non-compensably 
disabling), facial numbness, diminished taste, and diminished 
olfactory acuity.  Facial numbness was assigned a 10 percent 
evaluation, effective from July 1, 1993, and diminished taste 
and olfactory acuity were assigned non-

compensable evaluations, effective from January 29, 1999.  A 
20 percent rating was assigned for the veteran's right ankle 
disability, effective from July 1, 1993.

In March 2000, the Board denied the claims for higher 
evaluations for service-connected avulsion fracture of the 
right ankle and fracture of the left maxilla and remanded the 
remaining issues for further procedural development.


FINDINGS OF FACT

1.  The veteran experiences diminished sensation in the 
trigeminal nerve distribution in an area 2 by 3 centimeters 
in size with a tingling sensation, but no loss of reflexes, 
muscle atrophy, or constant pain.

2.  The veteran experiences incomplete loss of olfactory 
acuity.

3.  The veteran experiences incomplete loss of the ability to 
taste.


CONCLUSIONS OF LAW

1.  An evaluation greater than 10 percent for service-
connected facial numbness is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124a 
(Diagnostic Code 8305) (2000).

2.  A compensable evaluation for service-connected diminished 
olfactory acuity is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87b (Diagnostic Code 6275) (1998); 
38 C.F.R. §§ 4.1, 4.2, 4.31, 4.87a (Diagnostic Code 6275) 
(2000).


3.  A compensable evaluation for service-connected diminished 
ability to taste is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87b (Diagnostic Code 6276) (1998); 
38 C.F.R. §§ 4.1, 4.2, 4.31, 4.87a (Diagnostic Code 6276) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that his service-connected facial 
numbness, diminished taste, and diminished olfactory acuity 
have become worse over time and thereby warrant the 
assignment of higher evaluations.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2000).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher evaluation at 
any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Facial Numbness

The veteran's facial numbness has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8305 (neuritis of the fifth (trigeminal) cranial nerve).  
See RO decision dated in August 1999.  Neuritis characterized 
by loss of reflexes, sensory disturbances, muscle atrophy, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the involved nerve, with a 
maximum equal to severe, incomplete paralysis.  38 C.F.R. 
§ 4.123 (2000).  Under the rating schedule, incomplete 
paralysis of the fifth cranial nerve is rated as 10 percent 
if moderate and 30 percent if severe; complete paralysis of 
the fifth 

cranial nerve is rated as 50 percent disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8205 (2000).  However, the maximum 
rating to be assigned for neuritis of the fifth cranial 
nerve, not characterized by organic changes referenced above, 
is equal to that for moderate incomplete paralysis (i.e., 10 
percent disabling).  38 C.F.R. § 4.123 (2000).

The Board finds that, based upon findings made at VA 
examinations, and a review of all medical records associated 
with the claims file, the veteran's neuritis does not result 
in any organic changes such as muscle atrophy.  Therefore, he 
does not meet the requirements to be awarded a higher 
evaluation under Diagnostic Code 8305.  38 C.F.R. §§ 4.123, 
4.124.

Specifically, at March 1994 VA examinations, the veteran 
complained of numbness in the left lower cheek.  Some 
numbness over the left cheekbone was noted.  However, it was 
also reported by an examiner that there was no evidence of 
any facial pain.  Similarly, at a January 1999 VA 
neurological examination, the veteran complained of numbness 
under the left eye with a tingling sensation with weather 
changes.  The examiner opined that the veteran had diminished 
sensation in the trigeminal nerve distribution, in an area 2 
by 3 centimeters in size, with a tingling in the area of 
numbness.  The veteran characterized his loss in sensation as 
being a fifty percent loss when compared to the right side.  
At a February 1999 examination, the veteran complained of 
left cheek numbness with occasional discomfort.  As before, 
it was noted that he had left cheek hypoesthesia involving 
the infraorbital territory diagnosed as chronic left V2 
hypoesthesia.  However, it was also noted that the veteran 
could feel touch, but he claimed that what he felt on the 
left cheek was less than what he felt on the right cheek.  He 
had no deformities.  

Significantly, neither the VA examiners, the veteran, nor any 
other examiner has reported that the veteran experiences any 
loss of reflexes, muscle atrophy, or any other organic 
changes.  Additionally, he does not have constant pain.  
Accordingly, the Board finds that, while the term "severe 
incomplete paralysis" of the fifth cranial nerve is not 
defined by regulation, it must necessarily, by operation of 

§ 4.123, contemplate adverse symptomatology greater than that 
experienced by the veteran.  In other words, without the 
organic changes, a rating in excess of the 10 percent already 
assigned for moderate incomplete paralysis may not be 
assigned.  At no point since the award of service connection 
has the evidence suggested that an award greater than 10 
percent was warranted.  Fenderson, supra.  

Diminished Taste & Diminished Olfactory Acuity

The veteran's diminished taste and olfactory acuity have been 
evaluated as non-compensably disabling under Diagnostic 
Code 6275 (complete loss of sense of smell) and Diagnostic 
Code 6276 (complete loss of sense of sense of taste).  See RO 
decision dated in August 1999.

Initially, the Board notes that, during the course of the 
veteran's appeal, the language in the criteria for rating 
loss of sense of smell and taste were changed.  64 Fed. Reg. 
25,202-25,210 (1999) (May 11, 1999).  The changes became 
effective on June 10, 1999, during the pendency of the 
veteran's appeal.  See Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202 (1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 
4.87a (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that, when the law controlling an issue changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress 

provided otherwise or permitted the 
Secretary of [VA] (Secretary) to do 
otherwise and the Secretary did so.

Id. at 313.

In the present case, the Board finds that the new regulations 
have not changed the applicable criteria in a way which could 
alter the outcome of the veteran's claims.  Under the old 
criteria, Diagnostic Code 6275 provided that "[l]oss of sense 
of smell, complete" was 10 percent disabling and Diagnostic 
Code 6276 provided that "[l]oss of sense of taste, complete" 
was 10 percent disabling.  38 C.F.R. § 4.87b (1998).  In a 
note following this section, it was also reported that an 
"[a]natomical or pathological basis [was] required for the 
ratings under diagnostic codes 6275 and 6276."  Id.  Under 
the new criteria, Diagnostic Code 6275 provides that "[s]ense 
of smell, complete loss" is 10 percent disabling and 
Diagnostic Code 6276 provided that "[s]ense of taste, 
complete loss" is 10 percent disabling.  38 C.F.R. § 4.87a 
(2000).  In the note following these criteria, it is reported 
that an "[e]valuation will be assigned under diagnostic codes 
6275 or 6276 only if there is an anatomical or pathological 
basis for the condition."  Id.

Given the minor changes to the language used, the Board finds 
that no substantive change was made to either Diagnostic Code 
6275 or Diagnostic Code 6276.  Whether rating under the old 
or new version, complete loss of sense of smell or taste is 
required for a compensable rating.  Additionally, under both 
old and new regulations, an anatomical or pathological basis 
is required for the compensable ratings.  Therefore, the 
Board concludes that neither the old or new regulation is 
more favorable.  Although worded differently, they are the 
same.

The Board finds that under both the old and new rating 
criteria, based upon the findings at the VA examinations, and 
a review of all medical records associated with the claims 
file, the veteran does not have either complete loss of sense 
of smell or complete loss of sense of taste.  Therefore, he 
does not meet the requirements to be awarded a higher 
evaluation under either the old or new Diagnostic Code 6275 
or the old or new Diagnostic Code 6276.  38 C.F.R. § 4.87b, 
Diagnostic Codes 6275, 6276 (1998); 38 C.F.R. § 4.87a, 
Diagnostic Codes 6275, 6276 (2000).

Specifically, at the January 1999 VA neurological 
examination, the veteran complained of a decreased sense of 
smell.  Moreover, it was opined that the diminished taste and 
olfactory acuity would be lifelong problems.  However, the 
examiner reported that the veteran was able to identify the 
smell and taste of coffee, as well as the smell of an 
isopropyl alcohol swab.  In addition, it was reported that 
his problems were moderate in degree because he was not 
totally anosmic and could identify the various aromas and 
tastes presented to him.  Therefore, compensable evaluations 
are not warranted under either old or new Diagnostic 
Code 6275 or old or new Diagnostic Code 6276.  Id; 38 C.F.R. 
§ 4.31 (2000) (where the schedule does not provide a zero 
percent evaluation, a zero percent rating shall be assigned 
when the requirements for a compensable rating are not met).  
As the evidence described above indicates, at no point since 
the effective date for the award of service connection has 
the veteran experienced complete loss of taste or smell such 
that a compensable rating would be warranted.  Fenderson, 
supra.  

Other Considerations

Although the veteran has described his problems with facial 
numbness, and loss of smell and taste as warranting higher 
ratings, the evidence does not suggest an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards as 
analyzed above.  See 38 C.F.R. § 3.321 (2000).  The current 
evidence of record does not demonstrate that any of these 
service-connected problems has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that such difficulties may 
adversely affect the veteran, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2000).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral to the VA 
Central Office for consideration of an extraschedular 
evaluation of any of these disabilities is not warranted.  

Finally, the Board also recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  This so because the requirements of the 
new law have been substantially satisfied.  By the 
supplemental statement of the case furnished the veteran, the 
RO has notified him of the information and evidence necessary 
to substantiate his claims.  There is no indication that 
additional evidence exists and can be obtained on the issues 
here in question, and he has been afforded multiple 
examinations in connection with the current appeal.  In light 
of the applicable rating criteria and the evidence already 
obtained by the RO, adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).



ORDER

An evaluation greater than 10 percent for facial numbness is 
denied.

A compensable evaluation for diminished olfactory acuity is 
denied.

A compensable evaluation for diminished ability to taste is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

